Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on November 18, 2019 is accepted by the Examiner. The Examiner acknowledges the addition of claims 16 and 17. Claims 1-17 are now pending in the application. 
Examination of the instant Application
IDS
The information disclosure statements (IDS) submitted November 18, 2019, March 25, 2020, December 28, 2021 and March 11, 2022 are being considered by the Examiner. 
Drawing
The drawing filed on November 18, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph as being indefinite: 
In reference to claim 1: in the instant claim the first entry describes “acquiring imagery of an exposed surface of the Earth” and later in the series of steps the claim also calls for “acquiring seismic data of a subsurface region of the Earth”, it is not defined that whether this “subsurface region of the Earth” is any different from “the exposed surface of the Earth” or something different. An amendment or further explanation is required. Claims 14 and 16 have similar issues. The remaining claims depend on their respective base claims and inherit the attributes of their base claims. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph for being indefinite because the instant claim should refer to claim 16, as follows: “The one or more non-transitory, computer-readable storage media of claim 16,” Appropriate correction is required. 
Claims 1, 14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13, 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the Art
In reference to claims 1, 14 and 16: Rickett et al. (U.S. PAP 2011/0090760, hereon Rickett) discloses a full-waveform inversion in the travel-time domain (see Rickett, Abstract). The method is directed to processing seismic data where the data is collected near the surface by means of a reflected wave. The earth model is expressed in terms of special coordinates and travel times where the travel time represents an amount of time between when a seismic wave travels from its source to a receiver such that the seismic wave has reflected from the subsurface interface (see Rickett, paragraph [0027]). 
However, Rickett does not “..., generating a multi-dimensional model based at least in part on the imagery; generating synthetic seismic data utilizing the multi-dimensional model; acquiring seismic data of a subsurface region of the Earth; performing a search that matches a portion of the acquired seismic data and a portion of the synthetic seismic data; and characterizing the subsurface region of the Earth based at least in part on the portion of the synthetic seismic data,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sun et al. (U.S. Patent No. 10,436,927) discloses a method for seismic wave inversion. 
Sherrill et al. (U.S. PAP 2007/0203673) discloses a method for analyzing a 3D pre-stack full waveform inversion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857